DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/US14/55893 filed on 09/16/2014.
This application also claims priority from provisional application filed 02/20/2014, and provisional application filed 09/16/2013.

Status of Claims
Claims 1-6, 8-11, and 13-100 are pending in the application.
Claims 19-98 have been withdrawn from consideration.
Claims 7 and 12 have been cancelled.
Claims 1-6, 8-11, 13-18, and 99-100 are present for consideration.

Election/Restrictions
Applicant elected to prosecute Invention I (a method of improving electrical conduction) and Species A (a method of improving electrical conduction by restoring or enhancing electrical conduction) without traverse on 11/13/2017.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 13-18 and 99-100  are rejected under 35 U.S.C. 103 as being unpatentable over Xie, US 2013/0183352 A1 in view of Smalley et al. (Smalley) US 2003/0170166 A1. 
Regarding Claims 1-3, Xie discloses the invention substantially as claimed being (Figure 3A; [0056]-[0061], [0066], and [0078] – [0085]) a method of improving electrical conduction across an impaired region of a tissue, said method comprising:
 applying at least one electrically conductive wiring comprising two ends across the impaired region of the myocardial tissue. The limitations are met because, Xie discloses [0066]: “…different assemblies of nanofibers were also generated, including uniaxially-aligned (FIG. 3A)”; therefore, the nanofiber scaffold can be made of uniaxially aligned fibers (the Examiner is interpreting the uniaxially aligned fibers as wiring. Additionally, Xie discloses [0080]: “…Nanofiber scaffolds around 12 mm in diameter and 100 mum in thickness are sutured with 7-0 silk onto the epicardial surface over regions of infarcted myocardium and adjacent infarction border zones…”; therefore the ends of the uniaxially aligned fibers extend across the impaired region of the myocardial tissue. Third, [0051] discloses: “…in some embodiments where the nanofiber scaffold is to be used to replace or repair damaged heart tissue or other electrically-conductive tissue, the nanofiber scaffold is coated or mixed with an electrically-conductive 
wherein the applying comprises associating the two ends of the electrically conductive wiring with non-impaired regions of the tissue near the impaired region of the tissue ([0080] discloses: “[N]anofiber scaffolds around 12 mm in diameter and 100 m in thickness are sutured with 7-0 silk onto the epicardial surface over regions of infarcted myocardium and adjacent infarction border zones. Following implantation, the muscle fascia and skin is closed in two layers using 6-0 polyglactin and 4-0 nylon, respectively), and
wherein at least one of the non-impaired regions of the tissue generates an electrical signal (healthy cardiac tissue is inherently capable of generating electrical signals) and the electrically conductive wiring senses and transmits the electrical signal from one non-impaired region of the tissue to another non-impaired region of the tissue ([0075] discloses: “[T]he nanofiber scaffold described herein are also capable of being made electrically-conductive via surface modification or via co-electrospinning with conductive materials, such that it is further possible that the 3D nanofiber scaffold described herein may have […] appropriate conductivity”; therefore, the limitation is met because the nanofiber scaffold is made of electrically conductive.)
wherein the electrical signal transmits an action potential from the one non-impaired region of the tissue to the other non-impaired region of the tissue ([0085] discloses: “…it is observed that ADSC-seeded nanofiber scaffolds integrate with surrounding native tissue after implantation and guide heart tissue regeneration and restore the function of heart, thus indicating that a method that includes applying the nanofiber scaffolds having a basket weave configuration to a site of injury is useful for repairing and regenerating damaged cardiac tissue”; the limitation is 
However, Xie does not disclose an electrically conductive wiring having a diameter ranging from about 5 m to about 500 m.  Additionally, Xie is silent with respect to the electrically conductive wiring transmitting the electrical signal by bypassing the impaired region of the tissue.
Smalley teaches ([0070]-[0072]) a method of preparing an electrically conductive wiring (the Examiner is interpreting the fibers of aligned single-wall carbon nanotubes as the electrically conductive wiring) having diameters of 125 m, 250 m, and 500 m, in the same field of endeavor, for the purpose of providing better electrical conductivity [0048]. The limitation is met because diameters of 125 m, 250 m, and 500 m fall within the claimed range.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the method taught by Smalley to form the electrically conductive wiring of Xie with diameters of 125 m, 250 m, and 500 m, as taught by Smalley, in order to provide better electrical conductivity.
Additionally, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, that the electrically conductive wiring of Xie, as modified by Smalley, transmits the electrical signal by bypassing the impaired region of the tissue when the cardiac tissue is dead or damaged (Xie at [0060].) The electrical signal must necessarily bypass the damaged cardiac tissue when the tissue is unable to transmit an electrical signal. The electrically conductive wiring of Xie, as modified by Smalley, is fully capable of redirecting the electrical signal from one non-impaired region of the tissue to another non-impaired region of the tissue (Smalley 
Regarding Claim 4, Xie discloses ([0078]-[0079]) that the impaired region of the myocardial tissue comprises a scarred area ([0079] discloses cryoinjury). 
Regarding Claim 5, the injury to the myocardial tissue disclosed by Xie would inherently cause the impaired region of the myocardial tissue to exhibit reduced electrical conduction (Xie at [0060] describes a site of cardiac tissue that has been damaged as a result of a myocardial infarction and is dead or is functioning at a physiological level (e.g., contracting or relaxing) below that found in normal subjects.)
Regarding Claim 6, Xie discloses ([0078]-[0079]) that the impaired region of the tissue comprises impaired myocardial tissue. 
Regarding Claim 8, Xie discloses [0080] a step of associating the electrically conductive wiring with non-impaired regions of the tissue near the impaired region of the tissue by suturing ([0080] discloses: “[N]anofiber scaffolds around 12 mm in diameter and 100 m in thickness are sutured with 7-0 silk onto the epicardial surface over regions of infarcted myocardium and adjacent infarction border zones. Following implantation, the muscle fascia and skin is closed in two layers using 6-0 polyglactin and 4-0 nylon, respectively.)
Regarding Claim 9
Regarding Claims 10 and 11, Xie discloses ([0060], [0066], and [0080]) that the electrically conductive wiring consists of fibers (nanofibers.)
Regarding Claims 13-16, Xie, in view of Smalley, discloses the method of Claim 1. Additionally, the electrically conductive wiring of Xie, as modified by Smalley, comprises single-walled carbon nanotubes fibers (Smalley teaches ([0070]-[0072]) a method of preparing electrically conductive fibers made from aligned single-wall carbon nanotubes.)
Regarding Claim 17, Xie discloses ([0051] and [0078] – [0085]) that the electrically conductive wiring (i.e. the nanofiber scaffold) improves the electrical conduction across the impaired region of the tissue by electrically connecting non-impaired regions of the tissue near the impaired region of the tissue ([0085] describes: “…it is observed that ADSC-seeded nanofiber scaffolds integrate with surrounding native tissue after implantation and guide heart tissue regeneration and restore the function of heart…”; the Examiner submits that the scaffold must necessarily electrically connect the non-impaired regions of the heart in order to restore the heart’s function.)
Regarding Claim 18
Regarding Claim 99, the electrically conductive wiring of Xie, as modified by Smalley, is made from the same materials and has a diameter in the claimed range as Applicant’s wiring; therefore, the wiring of Xie must necessarily possess a contact impedance with the tissue in the claimed range (from about 5 MOhm m2 to about 50 MOhm m2.)
Regarding Claim 100, the electrically conductive wiring of Xie, as modified by Smalley, is made from the same materials and has a diameter in the claimed range as Applicant’s wiring; therefore, the wiring of Xie must necessarily possess a resistivity in the claimed range (from about 100 Ohm cm to about 1Ohm cm.)


Response to Arguments
Applicant's arguments filed 02/17/21 have been fully considered but they are not persuasive. Applicant argues that Xie fails to teach that its scaffolds generate an action potential directly from one non-impaired region of the tissue to another. This argument is not persuasive because  this is not what is claimed. The claim requires a method wherein at least one of the non-impaired regions of the tissue generate an electrical signal, and wherein the electrical signal transmits an action potential from one non-impaired region of the tissue to another. The limitations are met because the health hearth tissue in the method of Xie is fully capable of generating an electrical signal and the electrical signal transmits action potentials through both the healthy and the regenerated tissue. The claim also requires that the electrically conductive wiring transmits the electrical signal by bypassing the impaired region of the tissue. The Examiner submits that the electrical signal must necessarily bypass the damaged cardiac tissue when the tissue is unable to transmit an electrical signal (Xie at .
Applicant further contends that the purpose of  Xie’s nanofiber scaffolds is to provide mechanical support for growing cells, and any electrical signals from the scaffolds would be disorganized, unable to generate action potentials due to the basket weave structures. This is not persuasive because Xie teaches the use of different types of scaffolds, including scaffolds with uniaxially aligned fibers (see Table 2), which were shown to restore the function of the heart tissue (Xie at [0080]-[0085].) Additionally, Smalley discloses [0006]: “[T]he intrinsic electronic properties of single-wall carbon nanotubes also make them electrical conductors.” Therefore, the electrically conductive wiring of Xie, as modified by Smalley, is fully capable of transmitting an electrical signal from one non-impaired region of the tissue to another non-impaired region of the tissue. The method of Xie, as modified by Smalley, meets the claims because its scaffolds can be made electrically-conductive, and because the claims do not exclude a method that also restores conduction by generating new tissue. 
Additionally, Applicant’s arguments that the proposed modifications of Xie, in view of Smalley, would render Xie unsuitable for its intended purposes are not persuasive because Applicant admits on page 19 of the remarks, filed 02/17/21, that carbon nanotubes have been used as constituents for scaffolds to regenerate heart tissue. Therefore, it would have been obvious to form the electrically conductive scaffold of Xie using the carbon nanotubes taught by Smalley for the advantage of providing better electrical conductivity.
Last, Applicant also argues that no reasonable expectation of success exists for the invention of Claim 1. Applicant stresses that the reviewers of the grant application were doubtful that the method of Claim 1 could generate an action potential directly from one non-impaired region of a tissue to another non-impaired region of the tissue.   This is not persuasive because  Applicant merely  points 
Hence, Claims 1-6, 8-11, and 13-18 stand rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Smalley.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROKHAYA DIOP/
Examiner, Art Unit 3774

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774